Citation Nr: 0324657	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  94-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from December 1974 to December 
1977.  She also had additional service in the Army and Naval 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The RO, in pertinent part, denied 
entitlement to service connection for hypertension.  

The veteran presented oral testimony at a personal hearing 
before at Hearing Officer at the RO in September 1993.  A 
copy of the transcript has been associated with the claims 
file.  

The Board remanded the case in May 1999 for further 
development and adjudicative action.

In January 2003 the RO affirmed the determination previously 
entered.

The Board remanded the claim in April 2003 for issuance of a 
letter in accordance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

The RO issued a VCAA letter in April 2003.  The case has been 
returned to the Board for further appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304-7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
(CAFC) determined that 38 C.F.R. § 19.9(a)(2)(ii), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C. § 5103(a).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

As noted above, in April 2003, the RO sent the veteran a 
development letter referable to the notice requirements of 
the VCAA pursuant to Quartuccio.  However, the veteran was 
only provided 30 days to respond.  Therefore, the letter is 
not consistent with the requirements of 38 U.S.C. § 5103(b) 
as set forth in Disabled American Veterans.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

In addition, the Board notes that the RO has made several 
attempts to secure service personnel and medical records for 
the veteran.  A recent request was made to the Naval Reserve 
Personnel Center (NRPC) for Navy Reserve records for the 
period from 1986 to 1991 and any available service medical 
records for that period.  

The reply was that no service medical records were available; 
however, there was no reply, negative or otherwise, as to 
whether service personnel records were available.  It is also 
not clear from the reply that a search was made under both 
names used by the veteran during this period.  

Another attempt should be made to secure service personnel 
records to include dates of active and inactive duty and 
service medical records for the period from 1986 to 1991.  
During this time period the veteran used two names and a 
search should be made under each name.  A registry number for 
identification was used in the previous request and should be 
included again.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that she has one year to submit 
evidence.  The RO should then conduct any 
necessary development brought about by 
the appellant's response.




3.  The RO should request the veteran's 
service personnel records to include 
dates of active and inactive duty and 
service medical records for the period 
from 1986 to 1991 from the NRPC.  A 
separate search should be made under each 
of the two names used during this period 
and the registry number for 
identification should be included.  If 
such cannot be provided it is requested 
that a negative reply be made part of the 
claims file.  

4.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  After undertaking any development 
deemed essential in addition to that 
already specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for hypertension.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue on appeal.  A reasonable 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until she is notified by the RO. 



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

